Name: Commission Regulation (EEC) No 2176/83 of 29 July 1983 fixing the last day for sale of dried figs from the 1982 harvest held by storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/98 Official Journal of the European Communities 30 . 7 . 83 COMMISSION REGULATION (EEC) No 2176/83 of 29 July 1983 fixing the last day for sale of dried figs from the 1982 harvest held by storage agencies whereas a last day for sale of fruit from the 1982 harvest should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes f), as last amended by Regulation (EEC) No 2674/82 (4), and in particular Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 538/83 of 8 March 1983 on the sale at prices fixed in advance of dried figs held by storage agencies (*) provides that the storage agencies shall sell such fruit from the 1982 harvest ; Whereas the sale of dried figs from that harvest should not harm the sale of dried figs from the 1983 harvest ; HAS ADOPTED THIS REGULATION : Article 1 The last day for submitting applications to purchase dried figs from the 1982 harvest pursuant to Regula ­ tion (EEC) No 538/83 shall be 14 August 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . 2 OJ No L 118 , 5 . 5 . 1983 , p. 16 . (3) OJ No L 214, 1 . 8 . 1981 , p . 1 . 0 OJ No L 284, 7 . 10 . 1982, p . 3 . 0 OJ No L 63, 9 . 3 . 1983 , p . 13 .